 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   CHRIS LANGER,                                     Case No.: 19-cv-02466 W (MSB)
12                                    Plaintiff,
                                                       ORDER GRANTING DISMISSAL
13   v.                                                WITH PREJUDICE [DOC. 6]
14   BETTY JO BOGOSIAN, et al.,
15                                 Defendants.
16
17        Pursuant to F.R.Civ.P. 41(a)(2), Plaintiff moves to dismiss this case with prejudice.
18   Good cause appearing, this case is DISMISSED WITH PREJUDICE.
19        IT IS SO ORDERED.
20   Dated: March 24, 2020
21
22
23
24
25
26
27
28

                                                   1
                                                                              19-cv-02466 W (MSB)
